DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2002/0038129 A1) in view of Campbell et al. (US 2007/0088323 A1) and Salahieh et al. (US 2015/0094656 A1).
Regarding claims 1 and 4 Peters discloses (fig. 1-9) a flexible catheter capable of transmitting an axial push force against a vascular occlusion thereby allowing said catheter to advance beyond the occlusion (see ¶0015 and 0043-0045), comprising: 
an elongated tube 34 having an exterior and an interior (see fig. 2 and ¶0033), an internal lumen (lumen, see ¶0033), a distal end and a proximal end (see fig. 1), and a laser cut section 66 between said distal and proximal ends (see fig. 3, ¶0033 and 0038) comprising a majority of the length of said catheter (see fig. 4 and ¶0053) which is able to transmit rotary and axial motion from said proximal end to said distal end (see ¶0043-0045); wherein 
(i) said laser cut section comprises a continuous, uniform helical cut pattern having a constant cut angle (see fig. 4 and ¶0053) which forms rows of interlocking teeth (see ¶0034-0035 and fig. 6) with a constant pitch between said rows (see fig. 4 and ¶0053), said helical cut pattern making from 4 to 12 repetitions around said catheter (see fig. 4, fig. 4 only shows half of the catheter and shows 2.5 repetitions, therefore there are approximately 5 repetitions around the catheter); 
(ii) said proximal end of the tube comprises a solid, uncut section (section behind 67, see fig. 4); 
(iii) said distal end of the tube comprises a solid, uncut section (section in front of 67, see fig. 4).
Peters is silent regarding the laser cut section comprising substantially 90% of the length of said catheter. Peters sets forth that the percentage of the laser cut section along the length is a result effective variable, wherein the portion of the catheter that is laser cut is able to flex such that a larger laser cut section achieves the recognized result of having a larger section that is able to flex (see ¶0038).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Peters to have the laser cut section comprising substantially 90% of the length of said catheter, for the purpose of having a larger section of flexibility to improve delivery to a target location, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Peters as modified is silent regarding the exterior of coating is a polymer coating. However Campbell, in the same field of endeavor, teaches (fig. 2B) of a similar catheter comprising a tube with an exterior helical strip coating (see fig. 2B and ¶0099), wherein the strip is a polymer (see ¶0100-0101). Therefore, the substitution of one known material (polymer as taught in Campbell) for another (elastic material such as steel as taught in Peters) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Campbell teaches that a polymer is a suitable alternative material to form a helical strip coating out of and the substitution of the polymer as taught in Campbell would have yielded predictable results, namely, a coating in Peters that covers and protects the laser cut section. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Peters as modified is silent regarding the interior of said tube having a polymer layer which forms said internal lumen; said interior polymer layer is a bi-layer comprising a first layer of a nylon or nylon-like polymer and a second layer of a Teflon or Teflon-like polymer over said first layer. However Salahieh, in the same field of endeavor, teaches (fig. 29-34) of a similar flexible catheter comprising an elongated tube having proximal and distal sections and a cut section there between (see fig. 29), wherein the interior of said tube having a polymeric bi-layer comprising a first layer of a nylon or nylon-like polymer (layer 933 with layer 932 embedded therein) and a second layer of a Teflon or Teflon-like polymer (layer 931) over said first layer (see ¶0131 and fig. 31-33). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peters as modified to have the interior of said tube having a polymer layer which forms said internal lumen; said interior polymer layer is a bi-layer comprising a first layer of a nylon or nylon-like polymer and a second layer of a Teflon or Teflon-like polymer over said first layer as taught by Salahieh, for the purpose of having a lubricious interior to the tube to assist in transporting material to or from the treatment location (see Salahieh ¶0131).
Peters as modified teaches whereby said catheter is able to flex without deformation of the tube or substantial separation of said polymer coating from the exterior. The language “said catheter is able to flex without deformation of the tube or substantial separation of said polymer coating from the exterior” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Peters as modified meets the structural limitations of the claim, and said catheter is capable of flex without deformation of the tube or substantial separation of said polymer coating from the exterior. The polymer coating is attached to the exterior, therefore said catheter is capable of flex without deformation of the tube or substantial separation of said polymer coating from the exterior.
Regarding claims 3 and 5, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified does not disclose expressly that the interior polymer bi-layer is about 0.0025 inch thick. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peters as modified to have the interior polymer bi-layer be about 0.0025 inch thick since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Peters as modified would not operate differently with the claimed thickness since the catheter would still be able to flex. Further, applicant places no criticality on the range claimed, indicating simply that the thickness is “about” the claimed value (specification ¶0011). 
Regarding claim 6, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified further teaches a space between adjacent interlocking teeth (see fig. 6) such that the exterior polymer coating is capable of blending with the interior polymer layer into said space [the helical cut of Peters has open gaps (see fig. 6) therefore an interior and exterior coating are capable of blending through the helical cut]. The language “the exterior polymer coating is capable of blending with the interior polymer layer into said space” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Peters as modified meets the structural limitations of the claim, and the exterior polymer coating is capable of blending with the interior polymer layer into said space. The helical cut of Peters has open gaps (see fig. 6) therefore an interior and exterior coating are capable of blending through the helical cut.
Regarding claim 7, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified does not expressly disclose that the exterior coating has a thickness from about 0.0015 to about 0.004 inch. Instead, Peters indicates that the thickness of the exterior polymer coating is about 0.006 inch (see ¶0053). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the exterior coating thickness of Peters as modified from about 0.006in to about 0.004in since applicant appears to have placed no criticality on the claimed range (simply indicating the thickness id “about” within the claimed range, ¶0012) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside of ranges discloses by the prior art’ a prima facie case of obviousness exists”. Wertheim, In re, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Woodruff, In re, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (1).
Regarding claim 8, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified silent regarding the laser cut section comprising substantially 95% - 99% of the length of said catheter. Peters sets forth that the percentage of the laser cut section along the length is a result effective variable, wherein the portion of the catheter that is laser cut is able to flex such that a larger laser cut section achieves the recognized result of having a larger section that is able to flex (see ¶0038).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Peters to have the laser cut section comprising substantially 95% - 99% of the length of said catheter, for the purpose of having a larger section of flexibility to improve delivery to a target location, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters further discloses (fig. 1-9) said constant cut angle is substantially between 64° and 75° (see ¶0053).
Regarding claim 11, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters further discloses (fig. 1-9) the tube is stainless steel (see ¶0053).
Regarding claim 14, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters further discloses (fig. 1-9) the interlocking teeth are sinusoidal (see fig. 4 and 6).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Campbell and Salahieh as applied to claim 1 above, and further in view of Beasley et al. (US 2014/0114288 A1).
Regarding claim 2, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified does not expressly disclose said interlocking teeth have a diameter substantially in a range from 0.005 to 0.015 inch.
However Beasley, in the same filed of endeavor, teaches of a similar catheter having a helical cut having interlocking teeth wherein said interlocking teeth have a diameter B-1 substantially in a range from 0.005 to 0.015 inch (0.009 inches; see ¶0052).
Therefore, the substitution of one tooth diameter (0.009 inches in Beasley) for another (as taught in Peters) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Beasley teaches that the tooth diameter is a suitable diameter to form a laser cut tube and the substitution of the tooth diameter as taught in Beasley would have yielded predictable results, namely, a laser cut tube in Peters that can flex and has sufficient flexibility to navigate body lumens and sufficient strength to transfer motion to the distal end. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Campbell and Salahieh as applied to claim 1 above, and further in view of Krause et al. (US 6,447,518 B1).
Regarding claim 10, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified does not expressly disclose said constant pitch is substantially in a range from 0.033 to 0.039 inch.
However Krause, in the same filed of endeavor, teaches (fig. 1-5) of a similar flexible catheter comprising an elongated tube 10 having proximal and distal sections (see fig. 1) and a laser cut section 32 there between (see fig. 1 and col. 9 ln. 58-65), said laser cut section 32 being cut in a continuous helical pattern forming interlocking teeth (see fig. 1 and col. 9 ln. 58-65); the pitch between adjacent rows of teeth is in the range of about 0.033 to 0.039 inch (0.005-0.075 inch, see col. 6 ln. 28-46). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peters to have the pitch between adjacent rows of teeth be in the range of about 0.033 to 0.039 inch as taught by Krause, for the purpose of having sufficient flexibility to navigate the tube to the treatment location and sufficient rigidity to transfer motion to the distal end of the tube (see Krause col. 6 ln. 28-46).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Campbell and Salahieh as applied to claim 1 above, and further in view of Kobayashi (US 2016/0082225 A1).
Regarding claim 12, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified is silent regarding the tube is a polymer or polymer derivative. 
However Kobayashi, in the same field of endeavor, teaches (fig. 2) of a similar catheter comprising a tube 60, wherein the tube comprises a laser cut section 62 (see fig. 2) and wherein the tube 60 is a polymer or polymer derivative (see ¶0056). 
Therefore, the substitution of one known material (polymer/polymer derivative as taught in Kobayashi) for another (steel as taught in Peters) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Kobayashi teaches that a polymer/polymer derivative is a suitable alternative material to steel to form a laser cut tube out of and the substitution of the polymer/polymer derivative as taught in Kobayashi would have yielded predictable results, namely, a tube in Peters that that has sufficient flexibility to navigate body lumens and sufficient strength to transfer motion to the distal end. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Campbell and Salahieh as applied to claim 1 above, and further in view of Bonnette et al. (US 2006/0064123 A1).
Regarding claim 13, Peters as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Peters as modified is silent regarding the narrower terminal section of the distal end includes one or more V-shaped cuts for tapering the terminal section. 
However Bonnette, in the same field of endeavor, teaches (fig. 1-8) of a similar catheter comprising a tube, wherein the tube has a narrower terminal end (see fig. 8) that facilitates attachment to a connector (see ¶0090), wherein the narrower terminal section of the distal end includes one or more V-shaped cuts 110 for tapering the terminal section (see fig. 8 and ¶0089-0090). 
Therefore, the substitution of one known tube end (v shaped cuts for tapering as taught in Bonnette) for another (narrower section as taught in Peters) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since the substitution of the tube end having v shaped cuts for tapering as taught in Bonnette would have yielded predictable results, namely, a tube end in Peters that that facilitates insertion of the end into the connector. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 11, 16, 17, and 20-23 of U.S. Patent No. 10,525,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,525,231 claim all of the limitations of the instant claims (as outlined below).
Regarding claim 1, U.S. Patent No. 10,525,231 claim 1 claims: a flexible catheter capable of transmitting an axial push force against a vascular occlusion thereby allowing said catheter to advance beyond the occlusion (see col. 12 ln. 10-12), comprising: an elongated tube having an exterior and an interior, an internal lumen, a distal end and a proximal end, and a laser cut section between said distal and proximal ends (see col. 12 ln. 12-18) comprising substantially 90% of the length of said catheter (see col. 12 ln. 19-21) which is able to transmit rotary and axial motion from said proximal end to said distal end (see col. 12 ln. 16-18); wherein (i) said laser cut section comprises a continuous, uniform helical cut pattern having (see col. 12 ln. 21-24) a constant cut angle (see col. 12 ln. 29-31) which forms rows of interlocking teeth (see col. 12 ln. 21-24) with a constant pitch between said rows (see col. 12 ln. 26-28), said helical cut pattern making from 4 to 12 repetitions around said catheter (see col. 12 ln. 33-36); (ii) said proximal end of the tube comprises a solid, uncut section (see col. 12 ln. 48-50); (iii) said distal end of the tube comprises a solid, uncut section (see col. 12 ln. 51-52); (iv) said tube interior has a polymer layer which forms said internal lumen (see col. 12 ln. 40-43); and (v) said tube exterior has a polymer coating (see col. 12 ln. 44-45); whereby said catheter is able to flex without deformation of the tube or substantial separation of said polymer coating from the exterior (see col. 12 ln. 45-47).
Regarding claim 2, U.S. Patent No. 10,525,231 claim 1 claims: said interlocking teeth have a diameter substantially in a range from 0.005 to 0.015 inch (see col. 12 ln. 25-26).
Regarding claim 3, U.S. Patent No. 10,525,231 claim 11 claims: said interior polymer layer is substantially 0.0025 inch thick (see col. 13 ln. 15-17).
Regarding claim 4, U.S. Patent No. 10,525,231 claim 1 claims: said interior polymer layer is a bi-layer comprising a first layer of a nylon or nylon-like polymer and a second layer of a Teflon or Teflon-like polymer over said first layer (see col. 12 ln. 40-43).
Regarding claim 5, U.S. Patent No. 10,525,231 claim 11 claims: said polymer bi-layer is substantially 0.0025 inch thick (see col. 13 ln. 15-17).
Regarding claim 6, U.S. Patent No. 10,525,231 claim 6 claims: a space between adjacent interlocking teeth such that said exterior polymer coating blends with said interior polymer layer into said space (see col. 12 ln. 66 - col. 13 ln. 2).
Regarding claim 7, U.S. Patent No. 10,525,231 claim 4 claims: said exterior polymer coating has a thickness substantially in a range from 0.0015 to 0.004 inch (see col. 12 ln. 61-63).
Regarding claim 8, U.S. Patent No. 10,525,231 claim 1 claims: said laser-cut section comprises substantially 95% to 99% of the length of said catheter (see col. 12 ln. 19-21).
Regarding claim 9, U.S. Patent No. 10,525,231 claim 1 claims: said constant cut angle is substantially between 64 and 75 (see col. 12 ln. 30-31).
Regarding claim 10, U.S. Patent No. 10,525,231 claim 1 claims: said constant pitch is substantially in a range from 0.033 to 0.039 inch (see col. 12 ln. 32-33).
Regarding claim 11, U.S. Patent No. 10,525,231 claim 16 claims: said tube is nitinol, steel or other biocompatible metal (see col. 13 ln. 28-29).
Regarding claim 12, U.S. Patent No. 10,525,231 claim 17 claims: said tube is a polymer or polymer derivative (see col. 13 ln. 30-31).
Regarding claim 13, U.S. Patent No. 10,525,231 claim 20 claims: said distal end includes one or more V-shaped cuts (see col. 13 ln. 37-38).
Regarding claim 14, U.S. Patent No. 10,525,231 claim 21 claims: said interlocking teeth are sinusoidal, triangular or square shaped (see col. 13 ln. 39-40).
Regarding claim 15, U.S. Patent No. 10,525,231 claim 22 claims: a process for resolving total or partial body lumen blockages (see col. 13 ln. 41-42), said process comprising: (a) inserting a catheter into a body lumen having a blockage (see col. 13 ln. 42-43), said catheter comprising an elongated tube having an exterior and an interior, an internal lumen, a distal end and a proximal end, and a laser cut section between said distal and proximal ends (see col. 13 ln. 43 - col. 14 ln. 3) comprising substantially 90% of the length of said catheter (see col. 14 ln. 4-6) which is able to transmit rotary and axial motion from said proximal end to said distal end (see col. 14 ln. 1-3); wherein (i) said laser cut section comprises a continuous, uniform helical cut pattern (see col. 14 ln. 6-9) having a constant cut angle (see col. 14 ln. 13-15) forming rows of interlocking teeth (see col. 14 ln. 6-9) with a constant pitch between said rows (see col. 4 ln. 16-17), said helical cut pattern making from 4 to 12 repetitions around said catheter (see col. 14 ln. 18-20); (ii) said proximal end of the tube having a solid, uncut section (see col. 14 ln. 32-33); (iii) said distal end of the tube having a solid, uncut section (see col. 14 ln. 34-35); (iv) said tube interior has a polymer layer which forms said internal lumen (see col. 14 ln. 24-27); and (v) said tube exterior has a polymer coating; whereby said catheter is able to flex without deformation of the tube or substantial separation of said polymer coating from the exterior (see col. 14 ln. 28-31); then b) transmitting an axial push force from said distal end to said proximal end to cross the blockage and to advance said catheter beyond the blockage (see col. 14 ln. 39-42).
Regarding claim 16, U.S. Patent No. 10,525,231 claim 23 claims: said blockage is a chronic total occlusion (see col. 14 ln. 43-45).
Regarding claim 17, U.S. Patent No. 10,525,231 claim 22 claims: said chronic total occlusion has one or more hard end caps (see col. 14 ln. 43-45).
Regarding claim 18, U.S. Patent No. 10,525,231 claim 22 claims: said chronic total occlusion is without hard end caps (see col. 14 ln. 43-45).
Allowable Subject Matter
Claims 15-18 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to expressly teach the method including said catheter is able to flex without deformation of the tube or substantial separation of said polymer coating from the exterior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771